Citation Nr: 9924172	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left ankle currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected left ankle disability is manifested 
by some arthritis and by slight limitation of motion without 
objective evidence of pain. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a fracture of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for the veteran's left 
ankle disability by rating decision dated in October 1969 and 
a 10 percent evaluation was established.  In November 1997 
the veteran sought an increased rating.  

It was noted during a July 1997 VA orthopedic examination 
that a July 1996 X-ray revealed degenerative joint disease of 
the left ankle.  On examination the veteran had a 
significantly antalgic gait favoring his left lower 
extremity, using furniture and a cane to move about.  He 
stood with his left lower extremity held in external rotation 
at the hip, to take the load off of his left lower extremity.  
He could not heel stance, toe stance, squat, tandem walk or 
hop.  The veteran had two scars on his ankle, neither of 
which showed evidence of depression, contracture or 
hypertrophy and were both similar in appearance, color and 
texture as the surrounding skin.  There was tenderness of the 
left ankle medially, laterally and posteriorly with crepitus 
on movement.  Dorsiflexion was to 5 degrees, plantar flexion 
was to 10 degrees and inversion and eversion were to 5 
degrees.  There was obvious pain throughout the range of 
motion testing.  The veteran had a grade 4/5 weakness of the 
left foot for all four motions tested.  The impressions 
included degenerative joint disease, left ankle.

An August 1998 VA orthopedic treatment note states that the 
veteran complained of a sharp burning pain in his ankle that 
sometimes went up the lateral portion of his calf, feeling 
dull and achy.  On examination dorsiflexion was to 10 degrees 
and plantar flexion was to 30 degrees.  Mild anterior ankle 
tenderness was noted.  There was no fore or mid-foot 
tenderness.  All muscle groups were intact.  Bilateral 
pitting edema was noted.  The heel was in slight varus.  No 
gross swelling was present.  The assessment was left ankle 
pain, most likely early degenerative joint disease secondary 
to his old fracture.  

The veteran's ankle was examined in the orthopedic clinic 
again in October 1998.  At that time he walked with a left 
antalgic limp.  There was little decrease in the ankle range 
of motion.  The examiner noted that X-rays revealed little 
arthritis in the ankle, not enough to explain the pain of 
which the veteran complained.  The examiner noted that the 
burning and numbness of which the veteran complained were not 
characteristic of traumatic arthritis; that they were much 
more likely due to diabetic neuritis or lumbar radiculitis.  

A rating decision dated in March 1999 increased the 
evaluation to the current 20 percent based on the July 1998 
VA examination report.  The rating decision is silent 
regarding the August and October VA orthopedic treatment 
notes.  

A March 1999 letter from the veteran's parents describes the 
extent to which he complained of pain.



Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's left ankle disability, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's fractured left ankle is currently rated as 20 
percent disabling under Diagnostic Code (Code) 5271, limited 
motion of the ankle.  38 C.F.R. § 4.71a.  The July 1998 VA 
examination noted degenerative joint disease of the left 
ankle.  Arthritis due to trauma, Code 5010, is rated as 
degenerative arthritis, Code 5003.  Code 5003 provides that 
rating should be based on limitation of motion of the 
affected joint.  Under Code 5271, a 10 percent rating is 
assigned when there is moderate limitation of motion.  A 20 
percent rating is warranted when there is marked limitation 
of motion.  A 20 percent evaluation is the maximum allowable 
under Diagnostic Code 5271.  Normal range of motion for the 
ankle is 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

During the July 1998 VA examination, the examiner noted that 
dorsiflexion and plantar flexion were to five and ten degrees 
respectively.  However, when the veteran sought treatment for 
his ankle in August and October of that year, his 
dorsiflexion and plantar flexion had increased.  In August he 
had 10 degrees dorsiflexion.  By then his plantar flexion had 
increased to 30 degrees.  In October the examiner found that 
there was little decrease in the veteran's range of motion.  
Though the ability to dorsiflex the left foot is more clearly 
affected, the left ankle retains substantial range of motion.  
The Board holds that these findings are consistent with 
marked limitation of ankle motion.  In this regard, the 
veteran is currently rated at 20 percent, the maximum for 
limitation of motion of the ankle.  38 C.F.R. § 4.7.

The Board notes that application of other potential 
diagnostic codes, including Code 5262, impairment of the 
tibia and fibula, and Code 5270, ankylosis of the ankle, is 
not supported by the evidence of record.  See Butts v. Brown, 
5 Vet.App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Specifically, there is no 
evidence of ankylosis of the ankle and no evidence of any 
nonunion or malunion of the tibia and fibula causing ankle 
disability.

Where a disability rating is based on limitation of motion, 
the Board must also consider any functional loss the veteran 
may have sustained by virtue of weakness or pain on motion as 
described in C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  See 38 C.F.R. § 4.59 (painful motion is an important 
factor of disability from arthritis).  But see Johnston v. 
Brown, 10 Vet. App. 80 (1997) (where maximum rating for loss 
of range of motion is awarded, application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca is not required).  Inasmuch as 20 
percent is the maximum rating for range of motion of the 
ankle, the Board finds that the preponderance of the evidence 
is against a disability rating greater than 20 percent for 
residuals of a left ankle fracture.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.40, 4.71a, Code 5271.

The Board has considered the presence of the two scars on the 
veteran's left ankle.  A 10 percent evaluation is for 
assignment for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation is for assignment for 
objective demonstration of tenderness and pain on superficial 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars 
are to be rated on the limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Since there 
is no medical evidence of ulceration, tenderness or 
limitation of function, a separate evaluation for the scars 
is not for assignment.  

The veteran contends that he should be entitled to an 
increased rating based on 38 C.F.R. § 3.321.  An extra-
schedular rating may be warranted if "the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  In this case, there is no evidence 
that the veteran has ever been hospitalized for treatment of 
his left ankle disability.  In addition, there is no medical 
evidence to suggest that the left ankle disability interfered 
with the veteran's employment.  Thus, the Board finds that no 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
in order.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased evaluation for residuals of a 
left ankle fracture is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

